DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Park (Reg. 55,523) on May 20, 2022.

The application has been amended as follows: 

Claims 1-9 have been cancelled.

Claim 10 has been amended as follows: 
A method of manufacturing a semiconductor device, the method comprising: 
forming a first source layer over a base; 
forming a sacrificial layer over the first source layer; 
forming an etch prevention layer over the sacrificial layer; 
forming a stack structure including first material layers and second material layers that are alternately stacked over the etch prevention layer; 
forming a channel structure disposed in the stack structure, Page 4 of 7U.S. Serial No.: 16/863,608PATENT DOCKET: PA4105-0 
the etch prevention layer, and the sacrificial layer and extending into the first source layer; 
forming a slit disposed in the stack structure and the etch prevention layer and exposing the sacrificial layer[[;]] and then removing the first material layers exposed through the slit; 
forming conductive layers in a space from which the first material layers are removed; 
and forming a second source layer directly coupled to the channel structure by removing the sacrificial layer exposed through the slit and filling a space from which the sacrificial layer is removed with a conductive material.

Claim 16 has been amended as follows: 
A method of manufacturing a semiconductor device, the method comprising: 
forming an etch prevention layer over a sacrificial layer; 
forming a stack structure including first material layers and second material layers that are alternately stacked over the etch prevention layer; 
forming a channel hole disposed in the stack structure, the etch prevention layer, and the sacrificial layer; 
forming a channel structure including a channel layer and a memory layer that surrounds the channel layer in the channel hole; 
forming a slit disposed in the stack structure and the etch prevention layer to expose the sacrificial layer; 
removing the first material layers exposed through the slit; 
forming conductive layers in a space from which the first material layers are removed; 
removing the sacrificial layer exposed through the slit to expose a part of the memory layer in a lower portion of the channel structure[[;]] and then removing an exposed part of the memory layer to expose the channel layer; and 
forming a second source layer directly coupled to the channel layer by filling a space from which the sacrificial layer is removed with a conductive material.

Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the specific sequence of steps required by the independent claims 10 and 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         

/BRIGITTE A PATERSON/               Primary Examiner, Art Unit 2812